Title: To Benjamin Franklin from Antoine-Alexis Cadet de Vaux, 8 October 1778
From: Cadet de Vaux, Antoine-Alexis
To: Franklin, Benjamin


Monsieur
ce 8 8bre 1778
J’ai l’honneur de vous envoyer du pain de pommes de terre, fait sans un seul atome de farine et sans mélange d’aucune autre substance étrangere.

Cette decouverte si prétieuse, si intéressante est due a M. Parmentier mon confrere et mon ami; tous deux réunis sur cet objet, nous cherchons maintenant à le porter au point de perfection dont il est susceptible, et a assurer par là dans les tems de disette une ressource à l’humanité.
Ce pain differe peu du pain de froment par sa blancheur, sa saveur, sa légereté et a cet avantage qu’il ne faut ni moulins, ni meunier; je ne parle pas de la facilité avec laquelle la pomme de terre se cultive, du prix auquel revient ce pain; le blanc ne couterait pas ls 6d et le bis ne revient gueres qu’a 9 deniers.
Je me procurerai l’honneur de vous faire ma cour, monsieur, et d’entrer dans les détails que vous desirerés avoir sur cet objet qui ne peut qu’intéresser un philosophe, un ami des hommes et un legislateur tel que vous. Je suis avec le plus profond respect et la plus sincere admiration Monsieur, Votre très humble et très obeissant serviteur
Cadet LE J. Rue St Antoine

P.S. Ce pain-cy a été saisi au four, ce qui le rend moins agreable à l’oeil, inconvenient que previendrait l’habitude de le faire.
J’ai pris la liberté de joindre un second pain que Je prie Monsieur Franklin de faire passer a Madame Helvetius; il aura bien plus de mérite en venant de sa part.

 
Endorsed: Cadet Pain de pommes de terre
